Citation Nr: 0738861	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure (CHF).

2.  Entitlement to service connection for mental disorder.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In an unappealed January 1973 decision, the RO denied service 
connection for heart and chest pains.  Because the RO did not 
adjudicate whether service connection was warranted for CHF, 
the Board agrees with the RO that de novo consideration of 
this claim was appropriate.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996); see also Best v. Brown, 10 Vet. App. 
322 (1997).

In the July 2004 rating decision, the RO denied service 
connection for CHF and mental disorder.  In the same month 
the veteran filed a statement indicating that he did not 
receive either the initial Veteran's Claims Assistance Act or 
rating decision notice.  The veteran stated that he disagreed 
with the decision to deny service connection and asked that 
the claim be reopened.  The Board finds that the veteran's 
July 2004 statement constituted a notice of disagreement 
under 38 C.F.R. § 20.201 and, therefore, this appeal stems 
from the July 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for CHF and mental 
disorder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

In the veteran's July 2004 notice of disagreement, he 
reported that he was receiving Social Security Disability 
Insurance.  Because Social Security Administration (SSA) 
records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record reveals 
that the RO obtained a printout from the SSA regarding the 
benefits awarded the veteran.  However, the record contains 
no indication that any attempt was made to obtain the 
veteran's complete SSA record upon which the benefits were 
awarded.  This appeal must be remanded to obtain the 
veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  Undertake any other development 
deemed warranted and then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





